Order filed October 27, 2022




                                               In The

          Eleventh Court of Appeals
                                           __________

                                    No. 11-22-00218-CR
                                        __________

                  EDDIE DALE UNDERWOOD, Appellant
                                                   V.
                        THE STATE OF TEXAS, Appellee


                        On Appeal from the 259th District Court
                                Jones County, Texas
                            Trial Court Cause No. 6880-D


                                             ORDER
      We have reviewed the “Motion to Recuse Appellate Judges” filed in this cause
on October 18, 2022, as it pertains to seeking the recusal of Chief Justice John M.
Bailey. Pursuant to Rule 16.3(b) of the Texas Rules of Appellate Procedure, Chief
Justice Bailey has considered the motion in chambers. Chief Justice Bailey has
found no reason to recuse himself and, pursuant to Rule 16.3(b), has certified the
issue to the entire court for a determination by the other justices of this court. 1 See

      1
       A copy of Chief Justice Bailey’s written certification is attached to this order.
TEX. R. APP. P. 16.3(b). Justice W. Stacy Trotter and Justice W. Bruce Williams
have decided the matter without Chief Justice Bailey’s participation.
      The recusal of appellate court justices is controlled by Rule 16 of the Texas
Rules of Appellate Procedure. The grounds for recusal of an appellate court justice
are provided in the Texas Rules of Civil Procedure. TEX. R. APP. P. 16.2; see
TEX. R. CIV. P. 18b. We find no reason for Chief Justice Bailey to recuse himself
and hold that none of the grounds set out in Rule 18b are applicable to Chief Justice
Bailey in this case. See TEX. R. CIV. P. 18b; see also Manges v. Guerra, 673 S.W.2d
180, 185 (Tex. 1984); McCullough v. Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco
2001, pet. denied).
      The request for the recusal of Chief Justice John M. Bailey is denied.


                                                    PER CURIAM


October 27, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Trotter, J., and Williams, J.
Bailey, C.J., not participating.




                                           2